Exhibit 10.14

 

July 17, 2008

 

Steve Lipscomb

Chief Executive Officer and President

WPT Enterprises, Inc.

5700 Wilshire Boulevard, Suite 350

Los Angeles, California 90035

 

Dear Steve:

 

This letter agreement (the “Letter Agreement”) and the attached Standard Terms &
Conditions (the “STC”, and together with the Letter Agreement, the “Agreement”)
set forth the agreement between WPT Enterprises, Inc. (“Producer”) and National
Sports Programming, owner and operator of the Fox Sports Net programming service
(“FSN”) 10201 West Pico Boulevard, Building 103, Los Angeles, California 90035,
regarding the World Poker Tour television series of poker tournaments (the
“Series”).  The Letter Agreement must be interpreted in conjunction with the STC
and is incomplete in isolation.

 

1)                                    Producer will supply to FSN twenty-six
(26) fully produced and broadcast quality sixty (60) minute (between forty-two
minutes twenty-one seconds (42:21) and forty-four minutes twenty-one seconds
(44:21) of content as determined by FSN) episodes of the Series (the
“Episodes”).  The Episodes will highlight action from certain upcoming events of
the World Poker Tour (“Events”) presented by Producer.  As required for the
production and delivery of all Episodes, Producer will be responsible and pay
for all associated costs and shall provide the production staff and all other
personnel, facilities and services. Nothing in this Agreement shall restrict
Producer from the production or unrestricted exploitation of World Poker Tour
events and programs other than the Events and the Episodes provided for under
this Agreement and FSN acknowledges that such other programs are likely to be
broadcast on other networks during the Term of this Agreement.

 

2)                                     Producer will submit each Episode in
accordance with the requirements of the STC for approval at least ten (10) days
prior to such Episode’s initial telecast date as scheduled by FSN (the “Approval
Schedule”). Each Episode will be of consistent quality as those produced by
Producer and distributed during the 2007 Season, provided FSN acknowledges that
there will be certain changes to the presentation of the Episodes.

 

3)                                     Producer will submit each approved
Episode at least five (5) business days prior to such Episode’s scheduled
initial telecast date in accordance with the requirements of the STC (the
“Delivery Schedule”).

 

4)                                     Producer will receive four
(4) thirty-second (:30) units of commercial inventory (the “Ad Time”) in the
Initial Telecast and the Re-Telecast (as such terms are defined below) of each
Episode.  Producer shall have the right to include billboards, in-show
sponsorships and entitlements in each Episode (“Integrations”).  The Ad Time and
Integrations are subject to the terms of the Agreement including the STC.  FSN
acknowledges that Producer intends to include certain .net poker tutorial
website (“Tutorial Sites”) sponsorships as part of its Integrations and that the
ability to include such Integrations constitute essential components of
Producer’s benefit under this Agreement.  Notwithstanding FSN’s approval rights
set forth in Sections 1 & 2 of the STC, FSN shall not use such approval rights
to extract commercial benefit for itself (e.g., refuse to approve an Integration
unless a sponsor purchases ad time on the network).  FSN further acknowledges
and agrees that in the event that the FSN Guidelines, requirements or policies
change so as to preclude all Tutorial Site Integrations as currently
contemplated under this Agreement, FSN’s exclusive rights during the Exclusive
Period (as defined in Section 7) shall become non-exclusive rights.  Without

 

--------------------------------------------------------------------------------


 

limiting the foregoing, if Producer desires to include references within the
Episodes (e.g., Integrations) or the Ad Time to a Tutorial Site or other
poker-related website (collectively, “Websites”) then:

 

a.                                       Producer shall notify FSN as far in
advance as possible to allow FSN to review any Websites to determine if they
meet FSN’s requirements.  Producer acknowledges that all Websites must meet
FSN’s requirements, as they may change from time to time, as determined by FSN
in its sole discretion, at all times during the Broadcast Period; provided,
however, FSN agrees that such requirements shall be applied in a good faith
manner and consistent with similar network programming.

 

b.                                      Neither any Website, the Episodes nor
the Ad Time shall contain any reference, whether written or otherwise, to any
entity, party or website (including, without limitation, any WPTE owned,
controlled, affiliated and/or operated website or any website owned by any
parent or affiliated entity of WPTE or under common control with WPTE or any
third party website) that aids, abets, facilitates, promotes, provides an
advertisement for and/or enables any form of wagering/gambling in the Territory
(as defined below) or conducts or facilitates any activity that is in violation
of any United States Federal, state or local law, rule or regulation.

 

c.                                       Any Website appearing or referenced in
any Episode or in the Ad Time shall not aid, abet, facilitate, promote, provide
an advertisement for or otherwise enable any wagering/gambling activities and
does not and will not “link,” directly or indirectly, to or otherwise direct a
viewer to any other website that enables wagering/gambling activities in the
Territory.

 

d.                                      The Episodes and the Ad Time shall not
in any way aid, abet, facilitate, promote or otherwise enable any
wagering/gambling activities (e.g., by making any references to any online
wagering/gambling site or by providing a telephone number to a wagering/gambling
business, etc.).

 

5)                                     FSN will use commercially reasonable
efforts to clear the Initial Telecast, the Re-Telecast and the Additional
Telecasts of each Episode in a minimum of 50 million homes (the “Clearance
Threshold”) in accordance with the terms of the STC. As used in this Agreement,
“commercially reasonable efforts” shall not mean that FSN is relieved of its
clearance or time placement obligations to Producer in order to take commercial
advantage of the clearance and time slots anticipated for airing of the Episodes
(e.g., deal shopping).

 

6)                                      FSN will use commercially reasonable
efforts to initially clear each Episode (the “Initial Telecast”) on a Sunday
between 6:00 PM and 10:00 PM (local time) (the “Timeslot”) and a repeat
clearance within seven (7) days of the Initial Telecast (the “Re-Telecast”) in
accordance with the terms of the STC.  In addition, FSN will use commercially
reasonable efforts to distribute each Episode at least two (2) additional times
within one (1) year of the Initial Telecast (the “Additional Telecasts”) in
accordance with the terms of the STC.

 

7)                                      Notwithstanding anything to the contrary
set forth in the STC, Producer shall not be required to pay a distribution fee
for distribution of the Series.

 

8)                                      FSN is hereby granted the following
Telecast (as defined in the STC) rights:

 

Exclusive rights to each Episode in the United States and its territories,
possessions, commonwealths and military installations (the “Territory”), from
the period beginning the date of this Agreement and ending on the earlier of
(a) the one year anniversary of the Initial Telecast of such Episode on the FSN
programming service and (b) the date fifteen (15) months after Producer’s
delivery of such approved Episode to FSN  (the “Exclusive Period”) and the
non-exclusive rights ending on the earlier of (i) the three year anniversary of
the Initial Telecast of the final Episode on the FSN programming service and
(ii) the date thirty-nine (39) months after Producer’s delivery of the final
approved Episode to FSN (including the Exclusive Period, the “Broadcast
Period”). Notwithstanding anything in this Agreement to the contrary, Producer
shall

 

--------------------------------------------------------------------------------


 

have the right to distribute separate and distinct Spanish-language productions
(i.e., unique footage and not just dubs of the Episodes into Spanish) of action
from the Events in the Territory via Telecast and otherwise beginning two
(2) weeks after the Initial Telecast of the final Episode on the FSN programming
service.

 

In addition to FSN’s Telecast rights, FSN may distribute portions of the
Episodes not to exceed two (2) minutes for any single clip or three (3) minutes
in the aggregate from any Episode online without territorial restriction solely
for purposes of promoting FSN’s distribution of the Episodes on the Fox Sports
Net programming service.  For avoidance of doubt, except as set forth in the
preceding sentence FSN shall not have the right to distribute the Episodes or
portions thereof online without Producer’s consent.

 

Producer reserves all rights not granted to FSN herein (e.g., online and
wireless distribution) within and outside the Territory.  Notwithstanding the
foregoing, in addition to Producer’s restrictions preventing Telecast of the
Episodes during the Exclusive Period, Producer agrees that it will not
distribute any Episode in its entirety (or substantially in its entirety) in the
Territory by any means of distribution including, without limitation, Telecast,
online or wireless distribution, at any time prior to seven (7) days after FSN’s
initial distribution of such Episode.  The foregoing sentence shall not prevent
Producer from distributing portions of such Episodes via means of distribution
other than Telecast.

 

9)                                      The parties shall negotiate for future
rights to the Series during the period from March 1, 2009 to May 15, 2009 (the
“Negotiation Period”) in accordance with the requirements of the STC.

 

ACKNOWLEDGED AND AGREED, as of the effective date of this Agreement specified
above.

 

PRODUCER

 

NATIONAL SPORTS PROGRAMMING

 

 

 

owner and operator of the Fox Sports Net programming service

 

 

 

 

 

By:

/s/ Adam Pliska

 

By:

/s/ George Greenberg

 

 

 

 

 

Title:

General Counsel

 

Title:

EVP Programming & Production

 

 

 

 

 

Date:

July 17, 2008

 

Date:

July 17, 2008

 

--------------------------------------------------------------------------------